Citation Nr: 1522261
Decision Date: 05/26/15	Archive Date: 07/07/15

DOCKET NO. 09-26 643	)        DATE   MAY 26 2015

On appeal from the Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUE

Entitlement to a higher initial rating for an acquired psychiatric disability, currently rated as 50 percent disabling.

REPRESENTATION 

Veteran represented by:      John S. Berry, Esq.

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claim for a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

In July 2013 the Board denied the Veteran's claim for a higher rating for PTSD. The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).

In September 2014, the Court issued a memorandum decision that vacated the Board's decision as to the PTSD rating, and remanded the issue to the Board for further adjudication.

The issues of entitlement to service connection for adhesive capsulitis of the left shoulder and entitlement to special monthly compensation based on 100 percent rating with a separate 60 percent rating (statutory housebound) for the same period have been raised by the record in July 2014 statements. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

The basis for the Court's decision and remand was that it was not clear whether the Board had considered symptoms of major depression in rating the service connected PTSD. Symptoms of non-service connected disabilities will generally not be considered in rating service connected disabilities, but if it is not possible to distinguish the symptoms, they will all be considered as part of the service

-2-

connected disorder. Mittleider v. West, 11 Vet. App. 181, 182(1998). It is not clear from the record whether the diagnosed major depression is part of the service connected PTSD or in the alternative whether symptoms of major depression can be distinguished from those of PTSD. When the medical evidence of record is inadequate or insufficient, VA must supplement the record by seeking an advisory opinion or ordering a new examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the manifestations of PTSD, and whether symptoms of the previously diagnosed major depression can be distinguished from those of PTSD or whether the major depression is related to the PTSD or service.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the aggravation and the current level of disability that shows a baseline level of the disability before the onset of the aggravation.

If a previously diagnosed psychiatric disorder is not found currently, the examiner must state whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission.

If in remission, the examiner should opine whether the previously diagnosed disability is related to PTSD or service and if not whether the symptoms of the disability could be distinguished from those of the depressive disorder.

-3-

If in remission, the examiner should opine whether the previously diagnosed disability is related to PTSD or service and if not whether the symptoms of the disability could be distinguished from those of the depressive disorder.

The examiner must also address whether it is possible to separate or distinguish the symptoms or effects of any other currently diagnosed psychiatric disability from the Veteran's service-connected PTSD and specifically identify the symptoms that are attributable to each diagnosis.

The claims file must be made available to the examiner. If the examiner is unable to provide the opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided. Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

-4-

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals
-5-



